LaWREnce, Judge:
Presented for determination by the court is the question of the proper value for duty purposes of certain barom*461eters exported from Germany. The merchandise in issue is represented by the items marked “A” and initialed “WR” by Examiner W. Rippner on the invoices accompanying the entries covered by the above-enumerated appeals for a reappraisement.
The parties hereto have stipulated and agreed that the market value or the price of said items of merchandise, at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is the invoiced unit price in each instance, less the nondutiable charges as invoiced. The parties further stipulated and agreed that, on or about the date of exportation of the merchandise here involved, such or similar merchandise was not freely offered for sale for home consumption in the country of exportation.
Upon the agreed facts, I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for determining the value of the items of merchandise marked and initialed as aforesaid, and that said value is the invoiced unit price in each instance, less the nondutiable charges as invoiced.
As to merchandise not marked “A” and initialed “WR” by Examiner W. Rippner on the invoices accompanying the entries, the appeals for a reappraisement, having been abandoned, are dismissed.
Judgment will be entered accordingly.